Barrett, J.:
But two questions are presented by this appeal. The first relates to the method of valuation adopted with regard to-the lands assessed for benefit; the second to. the failure to include interest (payable upon the awards) in the assessments for benefit.
Under the Consolidation Act (Laws of 1882, chap. 410, § 981) the commissioners in assessing for benefit were limited to one-half of the value of- the property so assessed as valued by the tax commissioners. Under the Greater New York charter (Laws 1897, chap. 378, § 980) they are limited to one-half such value “ as valued by them.” The city contends that the commissioners should have themselves valued the property assessed, and should not have *455accepted the valuation of the tax commissioners; in other words, -that their proceedings, in this regard were governed by the Greater ' Hew York charter and not by the Consolidation Act.
We see no force in this contention. The proceedings were instituted and all the valuations, whether of property taken or of property benefited, were made before the present charter took effect. These valuations were, it is true, thereafter subject to correction, but not to a complete remaking upon a new and entirely different basis. Such •corrections related only to errors in the application of the governing .rule ordained by the law as it existed when the valuations were made. The new rule laid down by the present charter is substantially in the nature of a rule of evidence, and we think it would have governed the commissioners had it gone into effect prior to their action under the earlier rule. This earlier rule had, however, been fully applied prior to the change effected by the charter. Under -that' earlier rule the commissioners had taken and considered all the -testimony presented to them by the property owners and the .city; and had substantially given judgment upon that testimony, subject merely to > correction for error or mistake in weighing or ' applying it.
Ho objection was taken by the city to the commissioners’ preliminary abstracts of estimate and assessment — which constituted their judgment subject to such correction — and none could have been taken, inasmuch as the commissioners acted in strict accordance with -the precise directions of the then governing law. What then would "be the effect of upholding the city’s present contention ? It would be to convict the commissioners of error in refusing, after the new •charter went into effect, to cancel or set aside all that they had previously done, and in further refusing to reopen the proceedings for "the purpose of taking testimony upon the subject of valuation •entirely de nova. In other words, the city’s contention is that, after doing all the work and making all the awards and assessments prior to the 1st day of January, 1898, the commissioners were bound upon the 2d day of January, 1898, to commence all over again.
The Legislature meant nothing of this sort. It would require, unmistakable language of the most positive and direct kind to warrant the construction which would give to this charter legislation such a sweeping retrospective effect.
*456Instead of that, we find provisions indicating quite' the reverse. Thus it is provided in section 1614 of the new charter that “All actions, suits,proceedings or prosecutions under the New York City' Consolidation Act of eighteen hundred and eighty-two, or amendments thereof, or other laws relating to the city of New York and herqin repealed or modified, * * * and pending when this act takes effect, * * * may be prosecuted and defended to ffnah effect-in the same manner as they might xmder' the laxos then existing, unless herein otherwise specially provided.”
The legislative intention is further indicated by .section 1608 of the new charter. It is there provided that previous" legislation.' relating to or affecting the local government of the city of New York, as theretofore constituted, is repealed .only so far as the pro-" visions thereof are inconsistent with the provisions of the néw charter, or so far as the subject-matter thereof is revised or included, therein. It is further provided that, so far as the charter provisions" are the same in terms or in substance and effect as such previous legislation, they are not intended to be a new enactment but a, continuation of the other existing acts, the pmrpose being to apply such existing acts as modified by the' new charter to the new city. When this is read in connection with section 1614 (supra) the present question seems reasonably free from difficulty. Where the-provisions of the charter with respect to the opening of streets are-the same in terms or in substance and effect as the provisions of the-Consolidation Act, the commissioners, after the charter went into-effect, could proceed to finality in the same manner as they might, under the prior existing law, the charter being but a continuation of such prior existing law. Where, however, the provisions of thepre-existing law were modified by the charter, all subsequent action, was regulated by the latter. The effect of the modification, however, was not to wipe out what had already been lawfully done, but-to prescribe what should thereafter be lawfully done:
This is not in the least in conflict with our decision in The Matter of the Mayor (33 App. Div. 365). We there held that the fees of commissioners in street optening proceedings were regulated by the- . pre-existing law down to the date when the charter took effect and thereafter by the charter provisions. The proceeding there was —• to-refer again to section 1614 of the charter — to be prosecuted to final *457effect in the same manner as it might under the laws then existing except as therein “ otherwise specially provided; ” namely, except as the fees were therein lessened. The fees accrued for the services, as they were rendered; and the commissioners were only entitled to such compensation as the law gave them at' the time of rendition. This was not treating the charter provisions retrospectively. It was simply giving prospective effect to that which was itself prospective.
In the present case, the essential thing was that the assessed property should be accurately valued. It was so valued according to law; that is, according to the law then regulating the method of valuation. Such valuation then became final and conclusive so far as the governing statutory rule was concerned; and it could only be disturbed, if at all, by specific legislative direction.
We also think that the commissioners properly declined to include in the assessments for benefit interest on the awards made for property taken. Their action bn this head was also correct under the provisions of the Consolidation Act, as amended by chapter 660 of the Laws of 1893. The conclusion at which we have already arrived is decisive of this question as well. It was provided in section 13 of the act of 1893 (supra) that “ All damages awarded by the commissioners of estimate and assessment, with interest thereon from the date when title to the lands shall have vested in. the mayor, aldermen and commonalty of the city of Hew York, as provided in this chapter, and all costs or expenses which may be taxed, shall be paid by the mayor, aldermen and commonalty of the city of Hew York to the respective persons,” etc.
The commissioners did not include interest in their awards. They simply awarded the actual value of the. property taken, leaving the collection of interest to the natural operation of this provision; and they assessed against each parcel benefited its due proportion of the fixed award.
The claim of the city is that they should have included interest in the awards and thereupon assessed the parcels benefited with their due proportion of that interest as well as of the actual value of the property taken. This claim is principally based upon the following provision of section 990 of the new charter: “ Interest at the legal rate upon the sum or sums to which the owners, lessees, *458parties or persons are justly entitled upon the date of the vesting of title in the City of Hew York, * * * from said date to the date of the report of the commissioners shall be allowed by. the commissioners as apart of the compensation to which such owners, .lessees, parties or persons are entitled.”
The city’s argument here proceeds upon somewhat the same lines and is answered by the same views as those already indicated.
The commissioners when they made the awards did so correctly under the act of 1893 (supra), and they were not. required,, nor indeed had they authority, upon the passage of the charter, to revoke their. previous action and allow interest .'as part of the property owners’ compensation. Here was a clear case of a modification of the existing law. Under the latter, interest ran upon the award from the date when title vested in the city until it was paid. Under section 990 of the charter the commissioners are to allow- interest from the date of the vesting of title to the date of their report as part of the property owners’ compensation. Section 1001 of" .the charter then adds that interest shall cease to run on the awards six months after the date of confirmation of the report, unless within that time demand be made therefor.
We think these modifications were not intended to embrace awards and assessments which had ripened into practical finality prior to the taking effect of the charter, and that the commissioners, having properly performed their duty under the law as it existed when the awards and assessments were made, cannot, in the absence of any specific legislative direction to the contrary, be held, to have erred in adhering to their findings and conclusions based upon such existing law.
It is also claimed that even under the act of 1893 (supra), interest upon the awards should" have been assessed upon property benefited. This is based in part upon the phraseology of section 1002 of the Consolidation Act, with which section 1003 of the new charter in the main corresponds. The former section reads as follows: “All moneys paid under the provisions of this title by the mayor, aldermen and commonalty aforesaid, shall be assessed equaO/y and propo?'tionabl/y, as far as the same may be practicable, upon the lands and premises benefited by the improvement, and shall be a lien and charge thereon, and shall be applied, levied and collected in th.e manner provided *459by law for the assessment, levy and collection of similar expenses and disbursements for the reimbursement of the city treasury.”
It is said that interest comes under the head of “ moneys paid under the provisions of this title,” and consequently should be assessed. This claim is quite new. So far as we are aware, running interest payable upon awards has never been assessed as part of the costs and expenses of such proceedings. The “ moneys ” referred to in the sections in question are clearly moneys paid in the acquisition of title, and in the costs and expenses connected therewith. These- moneys certainly do not mean moneys paid to the property owners to compensate them for the city’s failure to do them prompt justice. It would indeed be impossible for the commissioners to assess any given sum for such interest, for how could they foretell when the city would pay the principal. Nor would it be just to do so, even if they could. For why should any one be assessed to enable the city to enjoy the property taken without present cost? We are.speaking, of course, of cases like the present where the title vests in the city pending the condemnation proceedings. There the owner is summarily divested of title and of all use of his property. If he is to have any further use, it must be as the city’s tenant. Otherwise he becomes a trespasser. In such cases the city has the title and the exclusive use. Why then should it not exclusively bear the burden of interest until the awards are paid ? The interest is but a substitute for the very use which it has. It certainly should not have both. The city’s use is of itself of no benefit to the property-assessed; nor is the money substituted for it in any just sense a part of the costs or expenses of the proceeding. The true theory of award and assessment is that when title vests in the city for public use, the property owner’s right to just compensation immediately attaches, and therewith the assessment for benefit accrues. The latter should surely not be increased merely because the city finds it inconvenient- or even impossible while holding the title to the property and enjoying its exclusive use, to defer the payment of its price.
We need not consider the effect of this new provision in section 990 of the charter, directing the commissioners in such cases to allow interest from the vesting of title to the date of their report as a part of the compensation to which the property owners are entitled. *460Whether it substantially changes the method of assessments for benefit is a question which we leave open for consideration when it conies up in a case to which the section directly applies. It has no application in the case at bar, and while the considerations which we have adverted to in dealing with the pre-existing law may, seem te have a bearing upon this section as well, wé wish to leave the question free for further discussion when it necessarily arises, without any intimation as to the effect upon it of these considerations.
The order appealed from should be affirmed, with costs.
Van Brunt, P. J., Rumsey, Ingraham and McLaughlin, JJ., concurred.
Order affirmed, with costs.